Per Curiam.
After a hearing the Passaic County Ethics and Grievance Committee found and presented that Anthony J. Visconti, an attorney practicing in that county, was guilty of unprofessional conduct in that he received from Mrs. Anna Hinken certain sums of money upon a representation that he would invest it for her in good first mortgages but failed to do so. His practice was to deliver to her forged bonds and inform her that he was retaining the mortgages *556for the purposes of having them recorded. The loss sustained by Mrs. Hinken was $28,200.
We are also informed that other complaints have been made, that respondent has been indicted and that the total of his defalcations amount to approximately $102,500. The respondent has absconded and his whereabouts are unknown.
In the circumstances his name is ordered stricken from the roll of attorneys.
For disbarment — Chief Justice Vanderbilt, and Justices Wachenebld, Burling, Jacobs and Brennan — 5.
For suspension — Justices Heher and Oliphant — 2.